DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 08/23/2019 were reviewed and are acceptable.
Specification
The specification filed on 08/23/2019 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a flow battery comprising a first liquid containing a first electrode mediator, a first electrode, a first active material, and a first circulator, wherein the first electrode mediator includes at least one benzene derivative selected from a certain group of 1,4 (di-tert-butyl, dichloro, difluoro, or dibromo)-2,5-dimethyoxybenze derivatives.
Huang et al. (A subtractive approach to molecular engineering of dimethoxybenzene-based redox materials for non-aqueous flow batteries) is considered to be the closest relevant prior art to independent claim 1.  Huang et al. discloses a flow battery (Title) comprising a first electrode mediator which includes a benzene derivative (Abstract).
However, Huang et al. does not disclose, teach, fairly suggest, nor render obvious the recited benzene derivative selected from a certain group of 1,4 (di-tert-butyl, dichloro, difluoro, or dibromo)-2,5-dimethyoxybenze derivatives.  To the contrary, Huang et al. discloses 2,5-dimethyl-1,4-dimethoxybenzene (Abstract, see also Fig 1), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards substituting the dimethyl groups with e.g. difluoro groups, nor to change the arrangement of the attached groups, i.e. rearranging the 1,4-dimethooxybeneze groups to the 2,5 positions, as recited.
Zhang et al. (US 2018/0248218 A1) is also considered to be relevant prior art to independent claim 1.  Zhang et al. discloses a flow battery (Title) comprising a first electrode mediator which includes a benzene derivative (Abstract).
However, Zhang et al. does not disclose, teach, fairly suggest, nor render obvious the recited benzene derivative selected from a certain group of 1,4 (di-tert-butyl, dichloro, difluoro, or dibromo)-2,5-dimethyoxybenze derivatives.  To the contrary, Zhang et al. discloses 1,2,4,5-tetrafluoro-3,6-dimethoxybenzene as the positive electrolyte redox reactant (Equivalent Abstract), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards reducing the number of difluoro groups, nor to change the arrangement of the attached groups, i.e. rearranging the 3,6-dimethooxybeneze groups to the 2,5 positions, as recited.
Inoue et al. (US 2018/0026256 A1) is also considered to be relevant prior art to independent claim 1.  Inoue et al. discloses a battery (Title) comprising a first electrode mediator which includes a benzene derivative (redox shuttle agent, [0117-0118]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brushett et al. (US 2015/0236543 A1);
Zhang et al. (US 2015/0370405 A1); and
Gaubicher et al (US 2014/0302386 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        05/18/2021